      Case 2:19-cv-12317-WBV-DMD Document 117 Filed 03/25/21 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA




STACEY BADON                                          CIVIL ACTION

VERSUS                                                NO. 19-12317 c/w 20-584

BERRY’S RELIABLE RESOURCES, LLC,                      SECTION D (3)
ET AL.

                         THIS ORDER RELATES TO ALL CASES

                                       ORDER

        Before the Court is Defendants’ Motion to Continue the Discovery Deadline. 1

Plaintiffs have filed an Opposition. 2    After careful consideration of the parties’

memoranda, the record, and the applicable law, the Court denies the Motion.

        This case involves a wage dispute. According to the Complaint, Plaintiff Stacey

Badon began working for Defendant Berry’s Reliable Resources, a home health

caregiver, in 2016. 3 Plaintiff alleges she was paid an hourly wage of $8.00. 4 Plaintiff

further alleges that she worked fifty-six hours per week performing services for

Defendants’ clients but was never paid overtime for the hours she worked in excess

of forty hours per week. 5 Plaintiff filed this suit on August 27, 2019, alleging she had

been underpaid under the Fair Labor Standard Act. 6 Badon’s Complaint alleges a

collective action pursuant to 29 U.S.C. § 216(b) on behalf of all persons since August


1 R. Doc. 108.
2 R. Doc. 114.
3 R. Doc. 1 at 7 ¶ 31.
4 Id. at 7 ¶ 33.
5 Id. at 7 ¶¶ 34-35.
6 See generally id.
     Case 2:19-cv-12317-WBV-DMD Document 117 Filed 03/25/21 Page 2 of 4




2016 who worked for Defendants and were not paid overtime. 7 Anthony Badon filed

a similar Complaint, 8 and his case was consolidated with Stacey Badon’s. 9 This Court

later certified a collective action. 10

       The Court’s Scheduling Order provides: “Depositions for trial use shall be

taken and all discovery shall be completed no later than March 15, 2021.” 11

Defendants move to continue the discovery deadline, arguing that two depositions

remain to be taken, that Defendants require additional information from Plaintiffs,

and that Defendants “discovered information incredibly important to this matter

during Plaintiff’s [Anthony Badon’s] deposition.” 12 Plaintiffs oppose the Motion, 13

arguing that Defendants have failed to demonstrate good cause for an extension of

the discovery deadline, that Plaintiffs have provided discovery as required, and that

Plaintiffs will be prejudiced by any continuance.

       Federal Rule of Civil Procedure 16(b)(4) provides that a Scheduling Order “may

be modified only for good cause and with the judge’s consent.” 14 According to the

Fifth Circuit, “The good cause standard requires the ‘party seeking relief to show that

the deadlines cannot reasonably be met despite the diligence of the party needing the

extension.’” 15 In determining whether the movant has met its burden of proving




7 Id. at 4-7 ¶¶ 22-30.
8 Docket No. 20-584, R. Doc. 1.
9 R. Doc. 47.
10 R. Doc. 105.
11 R. Doc. 49 at 2 (emphasis in original).
12 R. Doc. 108.
13 R. Doc. 114.
14 Fed. R. Civ. P. 16(b)(4).
15 S&W Enterprises, L.L.C. v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003)

(quoting 6A Charles Alan Wright et al., Federal Practice and Procedure § 1522.1 (2d ed. 1990)).
     Case 2:19-cv-12317-WBV-DMD Document 117 Filed 03/25/21 Page 3 of 4




“good cause” under Rule 16(b)(4), this Court must consider four factors: (1) the

movant’s explanation for failing to meet the deadline; (2) the importance of the

requested relief; (3) the potential prejudice in granting the relief sought; and (4) the

availability of a continuance to cure such prejudice. 16 A district court has broad

discretion to control pretrial deadlines. 17

       As to the first factor, Defendants have failed to demonstrate good cause for an

extension of the discovery deadline.             Defendants cite that they “discovered

information incredibly important to this matter during [Anthony Badon’s]

deposition.” 18 Defendants seem to suggest that this information is that “Anthony

Badon indicated that he had been working with more that [sic] one consumer and

provider while working for Berry’s Reliable Resources, LLC.” 19 Defendants waited

until just before the end of the discovery deadline to take Anthony Badon’s deposition,

and fail to explain why any information learned during that deposition requires an

extension of the discovery deadline. Defendants also argue that the depositions of

Georgia Badon and Bennie Ratcliff are outstanding. Defendants acknowledge that

they failed to perfect service on Georgia Badon and fail to explain why they could not

take Bennie Ratcliff’s deposition before the discovery cutoff. Defendants argue that

“Plaintiffs’ counsel has not provided complete discovery answers” 20 and that

“Defendants’ need additional information in possession of Plaintiff” 21 but do not


16 Cartier v. Egana of Switzerland (America Corp.), Civ. A. No. 3:08-CV-0001-D, 2009 WL 614820, at
*3 (N.D. Tex. Mar. 11, 2009) (citing S&W Enterprises, L.L.C., 315 F.3d at 536).
17 Geiserman v. MacDonald, 893 F.2d 787 (5th Cir. 1990).
18 R. Doc. 108-1.
19 Id.
20 Id. at 2.
21 Id.
    Case 2:19-cv-12317-WBV-DMD Document 117 Filed 03/25/21 Page 4 of 4




explain what discovery remains outstanding from Plaintiffs or what additional

information is needed from Plaintiffs and Plaintiffs advise that they have complied

with all discovery orders. In sum, the Court finds no merit to the scant explanations

offered by Defendants for the need for a continuance of the discovery deadline. This

reason alone merits denial of Defendants’ Motion.

      The other factors under Rule 16(b)(4) also weigh against a continuance.

Defendants have not demonstrated the importance of the additional discovery they

seek. Additional delay in this trial, particularly so that Defendants may engage in

somewhat open-ended discovery, will serve to prejudice Plaintiffs.       Further, a

continuance will not serve to remedy that prejudice. Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion is DENIED.

      New Orleans, Louisiana, March 25, 2021.



                                           ______________________________________
                                           WENDY B. VITTER
                                           UNITED STATES DISTRICT JUDGE
